Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/24/2022 is acknowledged.
Claims 13-20 are cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
in line 6 of Claim 1, insert --at least one-- before “germicidal”;
in line 2 of Claim 3, insert --at least one-- before “germicidal”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device charging means” in claim 1; “control” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear how the at least one germicidal light source can be “disposed on the multifunctional UV-sanitizing apparatus” when the claim indicates that the multifunctional UV-sanitizing apparatus “contains” the at least one germicidal light source.
In Claim 6, it is not clear whether the dependence should be from claim 1 as in claim 4 rather than from claim 4, particularly as “a wireless charging station” is not  “a device charging port”.
In Claim 10, it is not clear how each of the recited components of “the shared office space” is a portion of the case good or upholstered seating arrangement since the shared office space and items located therein are surroundings of the claimed case good or upholstered seating arrangement rather than integral components of the claimed invention.
In Claim 11, it is not clear which of the desks (i.e. the desk of the case good or one of the plurality of the desks) the limitation “the desk” in lines 1-2 is attempting to point out.
In Claim 11, it is not clear how a germicidal light source for the desks and/or one or more partitions that is separate from the at least one germicidal light source of the multifunctional UV-sanitizing apparatus in the case good arrangement as well as the one or more shared office space irradiating-germicidal light sources are a portion of the claimed case good or upholstered seating arrangement since the shared office space and items located therein are surroundings of the case good or upholstered seating arrangement rather than integral components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offutt (20180154028).
As to Claims 1 and 3, Offutt (‘028) discloses a case good or upholstered seating arrangement (see Figures 1 and 3A-3B) comprising a multifunctional UV-sanitizing apparatus (400A; 400B; 400C), wherein the multifunctional UV-sanitizing apparatus (400A; 400B; 400C) (see Figures 4A-4C) contains: 
a sleeve, a pocket or a shelf (102); 
a device charging means (see p. 6 [0081] – last 3 lines); and 
at least one germicidal light source (418; 418A, 418B) (see entire document, particularly Figures 4A-4C) capable of producing 0.001-20 Watts of UV-C light (see entire document, particularly p. 4 [0040]); 
wherein the at least one germicidal light source (418; 418A, 418B) is disposed on the multifunctional UV-sanitizing apparatus in order that it irradiates the sleeve, pocket or shelf (102) with UV-sanitizing light when activated (see entire document, particularly pp. 3-4 [0039]).

As to Claim 2, Offutt (‘028) discloses that the multifunctional UV-sanitizing apparatus comprises two or more germicidal light sources (418; 418A, 418B) (see entire document, particularly Figure 4C, pp. 3-4 [0039]).
As to Claim 7, Offutt (‘028) discloses that the multifunctional UV-sanitizing apparatus comprises a timer (see entire document, particularly Figures 5A-5C and 7A-7C, p. 5 [0048] and [0050]).

Claim(s) 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN205197387).
As to Claims 1 and 3, Zhang (‘387) discloses a case good or upholstered seating arrangement (see Figure 1) comprising a multifunctional UV-sanitizing apparatus, wherein the multifunctional UV-sanitizing apparatus contains: 
a sleeve, a pocket or a shelf (35, 36); 
a device charging means (42); and 
at least one germicidal light source (39) (see entire document, particularly Figure 1) capable of producing 0.001-20 Watts of UV-C light; 
wherein the at least one germicidal light source (39) is disposed on the multifunctional UV-sanitizing apparatus in order that it irradiates the sleeve, pocket or shelf (35, 36) with UV-sanitizing light when activated (see entire document, particularly Figure 1).

As to Claim 2, Zhang (‘387) discloses that the multifunctional UV-sanitizing apparatus comprises two or more germicidal light sources (39) (i.e. located in each of the 3 drawers illustrated - see Figure 1).
	As to Claims 10-11, Zhang (‘387) discloses that the case good is a desk (see Figure 1) capable of being located in a shared office space where the shared office space capable of comprising - a plurality of desks, with each desk of the plurality of desks comprising a multifunctional UV-sanitizing apparatus; - one or more shared office space irradiating-germicidal light sources separate from the germicidal light source of the multifunctional UV-sanitizing apparatus; - one or more partitions separating the plurality of desks; and - a controller operably connected to: each multifunctional UV-sanitizing apparatus of the plurality of desks; and the one or more shared office space irradiating-germicidal light sources; wherein the one or more partitions capable of comprising a germicidal light source for irradiating the desk surface that is separate from both the germicidal light source of the multifunctional UV- sanitizing apparatus and the one or more shared office space irradiating-germicidal light sources.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grison (20190165585).
As to Claims 1 and 3, Grison (‘585) discloses a case good or upholstered seating arrangement (see Figures 1-5, particularly Figure 3) comprising a multifunctional UV-sanitizing apparatus (see Figures 1-5, particularly Figures 1-2 and 4-5), wherein the multifunctional UV-sanitizing apparatus (see Figures 1-5) contains: 
a sleeve, a pocket or a shelf (2, 4 - see Figure 1); 
a device charging means (12; 16, 18); and 
at least one germicidal light source (38) (see entire document, particularly Figure 4) capable of producing 0.001-20 Watts of UV-C light; (see entire document, particularly p. 1 [0023], p. 2 [0025]); 
wherein the at least one germicidal light source (38) is disposed on the multifunctional UV-sanitizing apparatus in order that it irradiates the sleeve, pocket or shelf (2) with UV-sanitizing light when activated (see entire document, particularly Figure 5).

As to Claim 2, Grison (‘585) discloses that the multifunctional UV-sanitizing apparatus comprises two or more germicidal light sources (38) (i.e. located on the string illustrated - see Figure 4).
As to Claims 4-5, Grison (‘585) discloses that the device charging means (12; 16, 18) of the multifunctional UV-sanitizing apparatus comprises a device charging port in the form of a USB port (12; 18) (see Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bastiyali (20200329878).
As to Claim 1, Bastiyali (‘878) discloses a case good or upholstered seating arrangement (100) (see Figure 1) comprising a multifunctional UV-sanitizing apparatus (130), wherein the multifunctional UV-sanitizing apparatus (130) contains: 
a sleeve, a pocket or a shelf (130B); 
a device charging means (via 184 – see entire document, particularly pp. 3-4 [0033] – lines 6-10 and 23-26, particularly lines 8-10); and 
at least one germicidal light source (see entire document, particularly p. 1 [0009] – lines 7-9, p. 3 [0032] – lines 2-6); 
wherein the at least one germicidal light source is disposed on the multifunctional UV-sanitizing apparatus in order that it irradiates the sleeve, pocket or shelf with UV-sanitizing light when activated (see entire document, particularly p. 1 [0009] – lines 7-9, p. 3 [0032] – lines 2-6).

As to Claim 4, Bastiyali (‘878) discloses that the device charging means of the multifunctional UV-sanitizing apparatus comprises a device charging port (see entire document, particularly pp. 3-4 [0033] – lines 6-10 and 23-26, particularly lines 7-9).
As to Claim 5, while Bastiyali (‘878) discloses that the device charging means of the multifunctional UV-sanitizing apparatus comprises a device charging port such as standard power outlets for chargers and/or integrated charging cables (see entire document, particularly pp. 3-4 [0033] – lines 6-10 and 23-26, particularly lines 7-9), Bastiyali (‘878) does not appear to specifically teach that the  in the form of a USB port. However, as it was well known in the art that chargers can utilize USB port for charging devices, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a USB port as a form of power outlet in the device of Bastiyali in order to allow chargers to be plugged into so as to charge devices. Only the expected results would be attained. 
As to Claim 6, Bastiyali (‘878) discloses that the device charging means of the multifunctional UV-sanitizing apparatus (130) comprises a wireless charging station (see entire document, particularly pp. 3-4 [0033] – lines 9-10).
As to Claims 8-9, Bastiyali (‘878) discloses that the case good and/or the upholstered seating arrangement (100) is a chair and/or a seat (see Figure 1).
As to Claim 12, Bastiyali (‘878) discloses that the case good or upholstered seating arrangement (100) (see Figure 1) further comprises at least one control (i.e. processor – see p. 5 - Claim 1) for controlling a component (170, user restriction mechanism) of the case good or upholstered seating arrangement (100) separate from the multifunctional UV-sanitizing apparatus (130).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20210106140, 10716192, 20120153783, 20150069265, 20180258579, 10906074, KR1727202, CN204879865, CN203424592.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799